     Case 4:21-cv-02698 Document 12 Filed on 08/25/21 in TXSD Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

    CLINGMAN & HANGER MANAGEMENT §
    ASSOCIATES, LLC, AS TRUSTEE OF §
    THE FURIE LITIGATION TRUST,      §
                                     §
          Plaintiff,                 §
                                     §
    v.                               §
                                     § CIVIL ACTION NO. 4:21-cv-02698
    KAY RIECK, LARS DEGENHARDT, §
    THEODOR VAN STEPHOUDT, DAVID §
    HRYCK, REED SMITH LLP, THOMAS E. §
    HORD, MICHAEL ANTHONY NUNES, §
    STONE PIGMAN WALTHER WITTMAN §
    LLC, IN ITS OWN CAPACITY AND AS §
    SUCCESSOR BY MERGER TO COGAN & §
    PARTNERS LLP, DAVID ELDER, BRUCE §
    GANER, SIERRA PINE RESOURCES §
    INTERNATIONAL, INC. AND HELENA §
    ENERGY, LLC,                     §
                                     §
          Defendants.                §

                 STATEMENT OF INFORMATION IN REMOVED ACTION

       Under the COURT PROCEDURES FOR HON. CHARLES R. ESKRIDGE III, ¶ 1.f and Form

1, the removing party, Defendant Stone Pigman Walther Wittmann L.L.C.1 (“Stone

Pigman”) respectfully provides the following information within ten days of removal:

1. State the date(s) on which defendant(s) or their representative(s) first received a
   copy of the summons and complaint in the removed state court action. If different,
   the date on which each defendant was served with a copy of the summons and
   complaint.


1
 Plaintiff incorrectly named and mis-spelled Stone Pigman as “Stone Pigman Walther
Wittman LLC, in its own capacity and as successor by merger to Cogan & Partners LLP.”
Stone Pigman Walther Wittmann L.L.C. is not a “successor by merger to Cogan & Partners
LLP” and cannot be sued in that capacity.
STATEMENT OF INFORMATION IN REMOVED ACTION – PAGE 1
     Case 4:21-cv-02698 Document 12 Filed on 08/25/21 in TXSD Page 2 of 5



       Plaintiff filed its state-court Petition on August 6, 2021, which was assigned to the

334th District Court, Harris County, Texas. On August 10, 2021, the undersigned counsel

obtained a copy of the Petition from the Harris County docket and removed the action to

this Court on August 18, 2021, without Stone Pigman having been served with process. At

the time of removal, the state-court docket did not reflect any defendant who had been

“properly joined and served.” See 28 U.S.C. §1446(b)(2)(A).

2. In actions removed based on diversity jurisdiction, list the citizenship of all
   parties, including the citizenship of each member of a partnership or other type
   of business association such as LLCs and LLPs. Specifically identify whether any
   defendants who have been served are citizens of Texas.

    The action was not removed based on diversity jurisdiction.

3. In actions removed based on diversity jurisdiction, state the amount alleged in
   controversy and the basis for this amount.

    The action was not removed based on diversity jurisdiction.

4. In actions removed based on diversity jurisdiction pending more than one year in
   state court, specify why the case should not be summarily remanded.

    The action was not removed based on diversity jurisdiction.

5. Identify any defendant that did not join in the notice of removal and explain why.

       Defendants Kay Rieck, Lars Degenhardt, Theodor Van Stephoudt, David Hryck,

Reed Smith LLP, Thomas E. Hord, Michael Anthony Nunes, David Elder, Bruce Ganer,

Sierra Pine Resources International, Inc. and Helena Energy, LLC did not join the notice

of removal.

       At the time of removal, the state-court docket did not reflect any defendant who had

been “properly joined and served.” See 28 U.S.C. §1446(b)(2)(A).


STATEMENT OF INFORMATION IN REMOVED ACTION – PAGE 2
     Case 4:21-cv-02698 Document 12 Filed on 08/25/21 in TXSD Page 3 of 5



       This action falls under the Court’s original jurisdiction under 28 U.S.C. § 1331 and

28 U.S.C. § 1367 because it asserts claims under a federal statute, 11 U.S.C. § 548. See

Petition ¶¶ 171-175 (Third Cause of Action) and ¶¶ 176-179 (Fourth Cause of Action).

Accordingly, this action was subject to removal under 28 U.S.C. § 1441 and 1446. But

because this action was not removed “solely under section 1441(a),”2 the consent-to-

removal requirements in 28 U.S.C. § 1446(b)(2)(A) do not apply.

       Additionally and alternatively, this action falls under the Court’s original

jurisdiction under 28 U.S.C. § 1334(b) because it “aris[es] under” the Bankruptcy Code

and/or “aris[es] in” or is “related to” a jointly administered bankruptcy case under title 11

of the United States Code styled In re Furie Operating Alaska, LLC, et al., No. 19-11781

(LSS), United States Bankruptcy Court for the District of Delaware. Removal under 28

U.S.C. § 1452(a) does not require the consent of other parties. In any event, as noted above,

the state court’s docket did not reflect any other defendants “who ha[d] been properly

joined and served” at the time of removal.




2
 This action was removed under 28 U.S.C. §§ 1441(a), 1446, and 1452(a). See Notice of
Removal, ¶¶ 5-6.
STATEMENT OF INFORMATION IN REMOVED ACTION – PAGE 3
     Case 4:21-cv-02698 Document 12 Filed on 08/25/21 in TXSD Page 4 of 5



                                          Respectfully submitted,

                                          /s/ George M. Kryder
                                          George M. Kryder – Attorney in Charge
                                            State Bar No. 11742900
                                            Southern District of Texas Bar No. 14778
                                            gkryder@velaw.com
                                          Matthew W. Moran
                                            State Bar No. 24002642
                                            Southern District of Texas Bar No. 24471
                                            mmoran@velaw.com
                                          Jordan W. Leu
                                            State Bar No. 24070139
                                            Southern District of Texas Bar No. 1133712
                                            jleu@velaw.com
                                          VINSON & ELKINS LLP
                                          2001 Ross Avenue, Suite 3900
                                          Dallas, Texas 75201
                                          Telephone: (214) 220-7700
                                          Fax: (214) 220-7716

                                          Patrick W. Mizell
                                           State Bar No. 14233980
                                           Southern District of Texas Bar No. 36390
                                           pmizell@velaw.com
                                          VINSON & ELKINS LLP
                                          1001 Fannin Street, Suite 2500
                                          Houston, Texas 77002-6760
                                          Telephone: (713) 758-2222

                                          Attorneys for Defendant
                                          Stone Pigman Walther Wittmann L.L.C.




STATEMENT OF INFORMATION IN REMOVED ACTION – PAGE 4
      Case 4:21-cv-02698 Document 12 Filed on 08/25/21 in TXSD Page 5 of 5



                             CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing instrument was served upon
counsel of record on August 25, 2021, using the Court’s electronic filing system and by
email to:

       rcorn@corn-law.com
       bamini@aminillc.com
       asamet@aminillc.com

                                                 /s/ George M. Kryder
                                                 George M. Kryder


US 8227295




STATEMENT OF INFORMATION IN REMOVED ACTION – PAGE 5
